Citation Nr: 0024293	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1975 to December 
1978.  

In 1979, the veteran commenced a claim alleging entitlement 
to service connection for a low back disability.  In a 
December 1981 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, denied 
the claim on the basis that there was no evidence of 
continuity of symptomatology.  The veteran initiated and 
perfected an appeal, and in a November 1982 decision, the 
Board of Veterans' Appeals (Board) denied the appeal. 

In August 1997, the RO received the veteran's application to 
reopen his claim.  In an October 1997 decision, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the claim of service 
connection for a low back disability.  A notice of 
disagreement was submitted in May 1998.  In October 1998, a 
statement of the case was issued and a substantive appeal was 
submitted.  In March 1999, the veteran appeared and testified 
before a hearing officer at the RO.  


FINDINGS OF FACT

1.  In a November 1982 decision, the Board denied the claim 
of service connection for a low back disability on the basis 
that there was no evidence of a current disability. 

2.  The evidence reviewed and submitted since the Board 
denied the claim in November 1982 is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  There is competent (medical) evidence of a current low 
back disability, an injury to the low back during service, 
and a possible connection between them.  

CONCLUSIONS OF LAW

1.  Evidence submitted since the Board denied the claim in 
November 1982 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The service medical records show that the veteran was treated 
for and complained of low back strain in 1976.  At the time 
of his separation examination in November 1978, the veteran 
noted a medical history which included recurrent back pain.  
It was also noted that the pain may have been related to a 
hernia.  

A VA examination was conducted in October 1981.  The examiner 
reported a diagnosis of unusual pain symptoms that the 
veteran gives from a strain in service in 1975.  

In 1979, the veteran commenced a claim alleging entitlement 
to service connection for a low back disability.  In a 
December 1981 decision, RO denied the claim on the basis that 
there was no evidence of continuity of symptomatology.  The 
veteran initiated and perfected an appeal of that 
determination.  

In connection with that appeal, a personal hearing was 
conducted at the RO in April 1982.  The veteran recounted an 
injury to his back that he sustained during service.  Since 
that time, he had been experiencing episodes of back pain.  
He also had problems with pain in other areas which were 
thought to be related to a hernia or ulcer.  After a while, 
he started seeing a chiropractor.  At times, his leg would 
drag.  

In an April 1982 report, a chiropractor reported a diagnosis 
of acute left lumbosacral strain.  It was noted that the 
veteran gave a history of a low back injury sustained five 
years prior with continued discomfort which is severe at 
times with the leg extension on the right.  

A VA examination was conducted in June 1982.  The examiner 
noted the history of strain of the lumbosacral area in 1976, 
and that the veteran was seen in the service during 1976 on 
three different occasions.  It was further noted that all 
examinations were negative, both by x-ray and physical 
examination, as well as, the examination conducted that day.  
X-rays revealed a normal lumbosacral spine.  

In a November 1982 decision, the Board determined that 
service connection was not warranted for a low back 
disability on the basis that there was no objective evidence 
of a current back disability, and denied the appeal.  
Decisions of the Board are final under 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); however, the VA must reopen the 
claim and review the former disposition of the case where new 
and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the Board's decision of November 1982.  In this case, the 
evidence added to the record consists of VA treatment 
reports, a private physician's statement, and personal 
hearing testimony of March 1999.  

X-rays of March 1997 revealed no spondylolysis or 
spondylolisthesis, and there was mild to moderate 
degenerative changes of the upper lumbar spine.  A CT of 
April 1998 revealed suspected bulging of L4-5 disc on the 
right and at the L5-S1 level with some calcification on the 
right.  

In a February 1999 letter, Dr. Jonathan Ballon reported that 
the veteran has chronic low back syndrome.  He further noted 
that it could not be stated with reasonable medical certainty 
that the condition is the result of a single injury that 
occurred 23 years ago, and further pointed out that it was 
noted in paperwork presented by the veteran that a back 
disability was not shown at the time of his discharge from 
service.  

In March 1999, the veteran recounted the injury to his back 
that occurred during service.  The results of CT and MRIs 
were discussed.  There was also mention that the diagnosis of 
spina bifida referred to in the Board's November 1982 
decision was a misdiagnosis.  The veteran testified that he 
has ongoing problems with back and leg pain, as well as 
numbness.  

In a November 1999 VA report, it was noted that an August 
1998 MRI revealed multi level degenerative changes L3-5.  It 
was further mentioned that lumbar films did not show 
spondylolisthesis or evidence of a fracture, and did show 
degenerative joint disease of the lumbar vertebrae.  It was 
also noted that the disc height appeared to be within normal 
limits.  The VA physician reported a diagnosis of chronic low 
back pain with radiation to buttock and right lower 
extremity, and no neurologic symptoms.  The physician felt 
that the low back pain was likely secondary to degenerative 
changes in the lumbar spine and degenerative disc disease.  
The physician further commented that although it is possible 
that some degree of the symptoms are due to past injuries, 
particularly in light of the continuance of symptoms, some 
degree of his symptoms may also be due to normal degenerative 
changes that have been aggravated by his weight.  

Here, the veteran's testimony is not new and material 
evidence since he previously testified regarding the injury 
and the ongoing problems with the back since that time.  
Therefore, it is cumulative and redundant of evidence 
previously considered and reviewed.  However, the medical 
evidence of record is new and material.  

Unlike the evidence of record when the Board denied the 
appeal in November 1982, there is evidence of a current 
disability.  Therefore, the evidence is new and material 
since it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for a low back 
disability is new and material, thus the claim is reopened.  

A Well-Grounded Claim

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a low back disability.  In light of 
the Board's decision, the entire record must be reviewed on a 
de novo basis.  

Since the VA physician said that it is possible that some 
degree of the veteran's symptoms is due to past injuries, the 
Board finds that the veteran's claim of service connection 
for a low back disability is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  That is, the claim presented is 
plausible.  Therefore, VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim, which will be addressed in the REMAND portion of this 
decision. 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Here, there is evidence of record that shows that the veteran 
was treated for low back strain during service, and the post-
service records document his continued complaints related to 
the low back.  Also, the medical records associated with the 
claims folder reflect findings of a low back disorder as well 
as an opinion which points to the possibility of a link 
between the complaints he made during service and his current 
low back disorder. 

ORDER

On the basis of new and material evidence, the claim of 
entitlement to service connection for a low back disability 
is reopened and well grounded.  To this extent only, the 
appeal is granted.


REMAND

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Also, in this case, the adequacy 
of the examination and the medical opinions offered with 
regard to this claim are essential to the final disposition 
of this claim.  In this case, an addendum is needed from the 
VA physician who offered commentary in the November 1999 
treatment records regarding the question of whether it is at 
least likely as not that the current disability is 
attributable to the disease or injury in service that caused 
the back complaints at that time.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain an addendum from 
the VA physician who offered commentary 
regarding the veteran's condition in 
November 1999.  (If that physician is not 
available, a suitable substitute should 
be designated.)  The VA physician should 
state whether it is at least as likely as 
not that the current low back disability 
is attributable, in whole or in part, to 
the disease or injury in service that 
caused the back complaints at that time.  
The report should explicitly reflect the 
review by the physician of all pertinent 
information in the claims folder, and 
should include a complete rationale for 
all opinions expressed.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review.

2.  The RO should adjudicate the claim 
of entitlement to service connection for 
a low back disability under all 
applicable statutes and regulations.  If 
the action taken remains adverse to the 
veteran, a Supplemental Statement of the 
Case should be issued, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

